Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00461-CV

                    IN THE INTEREST OF S.K.K. and H.A.K., Children

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-2718-CV
                           Honorable William Old, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are assessed against appellant.

       SIGNED September 5, 2018.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice